

EXHIBIT 10.7
 
WARRANT AGREEMENT


This WARRANT AGREEMENT (the “Agreement”) is made as of [August ], 2012 between
FLATWORLD ACQUISITION CORP., a British Virgin Islands business company limited
by shares (the “Company”), and Continental Stock Transfer & Trust Company, a New
York corporation, with offices at 17 Battery Place, New York, New York 10004
(“Warrant Agent”).


WHEREAS, the Company has entered into an Agreement and Plan of Reorganization
(the “Agreement and Plan of Reorganization”) as of July 26, 2012 by and among
the Company, Orchid Island Capital, Inc., a Maryland corporation (the “Orchid
Island”), Bimini Capital Management, Inc., a Maryland corporation (“Bimini”),
Bimini Advisors, LLC, a Maryland limited liability company (“Bimini Advisors”),
FTWA Orchid Merger Sub LLC, a Maryland limited liability company and
wholly-owned subsidiary of the Company (“Merger Sub”), and FWAC Holdings
Limited, a British Virgin Islands business company limited by shares (“FWAC
Holdings”), and intend to effect the merger of Orchid Island with and into
Merger Sub (the “Merger”); and


WHEREAS, pursuant to that certain FWAC Holdings Share Repurchase Agreement dated
as of July 26, 2012 (the “FWAC Holdings Share Repurchase Agreement”), upon the
consummation of the Merger, the Company has agreed to repurchase all 573,875
ordinary shares of the Company, no par value per share (the “Ordinary Shares”),
held by FWAC Holdings, for an aggregate of $1,154,281.00 in cash and 2,000,000
newly issued Warrants (“New Sponsor Warrants”), each of such New Sponsor
Warrants evidencing the right of the holder thereof to purchase one Ordinary
Share for $9.25, subject to adjustment as described herein; and


WHEREAS, following the consummation of the repurchase of FWAC Holding’s Ordinary
Shares pursuant to the FWAC Holdings Share Repurchase Agreement, the Company
intends to effect a dividend of one new Warrant for each then outstanding
Ordinary Share of the Company (the “New Public Warrants,” and collectively with
the New Sponsor Warrants, the “Warrants”), each of such New Public Warrants
evidencing the right of the holder thereof to purchase one Ordinary Share for
$9.50, subject to adjustment as described herein; and


WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and


WHEREAS, the Company desires to provide for the form and





 

 
1

--------------------------------------------------------------------------------

 

provisions of the Warrants, the terms upon which they shall be issued and
exercised, and the respective rights, limitation of rights, and immunities of
the Company, the Warrant Agent, and the holders of the Warrants; and


WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:


1.  
Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent to
act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.



2.  
Warrants.



2.1
Form of Warrant. Each Warrant shall be issued in registered form only, shall be
in substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein and shall be signed by, or bear the facsimile signature of,
the Chairman of the Board, Chief Executive Officer or President and the
Treasurer, Secretary or Assistant Secretary of the Company and shall bear a
facsimile of the Company’s seal. In the event the person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance.



2.2.           Effect of Countersignature. Unless and until countersigned by the
Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by the holder thereof.


2.3.           Registration.


2.3.1.           Warrant Register. The Warrant Agent shall maintain books
(“Warrant Register”), for the registration of original issuance and the
registration of transfer of the Warrants. Upon the initial issuance of the
Warrants, the Warrant Agent shall issue and register the Warrants in the names
of the respective holders thereof in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company.


2.3.2.           Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant shall be registered upon the Warrant
Register

 
2

--------------------------------------------------------------------------------

 


(“registered holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.


2.4           New Sponsor Warrants. The New Sponsor Warrants will be issued in
the same form as the New Public Warrants but they (i) may be exercised for
unregistered shares if a registration statement relating to the Ordinary Shares
issuable upon exercise of the Warrants is not effective and current, subject to
Section 3.3.2 (ii) herein and (ii) will be issued with a Warrant Price (as
defined below) of $9.25.


3.  
Terms and Exercise of Warrants.



3.1
Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the registered holder thereof, subject to the provisions of such Warrant
and of this Warrant Agreement, to purchase from the Company the number of
Ordinary Shares stated therein, at the price of (i) with respect to the New
Public Warrants, $9.50 per whole share and (ii) with respect to the New Sponsor
Warrants, $9.25 per whole share, in each case subject to the adjustments
provided in Section 4 hereof and in the last sentence of this Section 3.1. The
term “Warrant Price” as used in this Warrant Agreement refers to the price per
share at which Ordinary Shares may be purchased at the time a Warrant is
exercised. The Company in its sole discretion may lower the Warrant Price at any
time prior to the Expiration Date (defined below) for a period of not less than
twenty (20) Business Days, provided that any such reduction shall be identical
among all of the Warrants then outstanding.



3.2.           Duration of Warrants. A Warrant may be exercised only during the
period commencing on the date of issuance (the “Effective Date”) and terminating
at 5:00 P.M., New York City time on the earlier to occur of (i) three years from
the Effective Date; or (ii) the Redemption Date as provided in Section 6.2 of
this Agreement (as applicable, the “Expiration Date”). Except with respect to
the right to receive the Redemption Price (as set forth in Section 6 hereunder),
each Warrant not exercised on or before the Expiration Date shall become void,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease at the close of business on the Expiration Date. The Company, in its
sole discretion, may extend the duration of the Warrants by delaying the
Expiration Date; provided, however, the Company will provide notice to
registered holders of the Warrants of such extension of not less than twenty
(20) days prior to the Expiration Date and, further provided that any such
extension shall be identical in duration among all of the Warrants then
outstanding.


3.3.           Exercise of Warrants.


3.3.1.           Payment. Subject to the provisions of the Warrant and this
Warrant Agreement, a Warrant, when countersigned by the Warrant Agent, may be
exercised by the registered holder thereof by surrendering it, at the office of
the Warrant

 
3

--------------------------------------------------------------------------------

 


Agent, or at the office of its successor as Warrant Agent, in the Borough of
Manhattan, City and State of New York, with the subscription form, as set forth
in the Warrant, duly executed, and by paying in full (in lawful money of the
United States, good certified check or good bank draft payable to the order of
the Warrant Agent) the Warrant Price for each full share of Ordinary Shares as
to which the Warrant is exercised and for any and all applicable taxes due in
connection with the exercise of the Warrant, the exchange of the Warrant for the
Ordinary Shares and the issuance of such Ordinary Shares.


3.3.2.           Issuance of Certificates. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price, the Company shall issue to the registered holder of such Warrant a
certificate or certificates for the number of full Ordinary Shares to which he,
she or it is entitled, registered in such name or names as may be directed by
him, her or it, and if such Warrant shall not have been exercised in full, a new
countersigned Warrant for the number of shares as to which such Warrant shall
not have been exercised. Notwithstanding the foregoing, the Company shall not be
obligated to deliver any securities pursuant to the exercise of a Warrant and
shall have no obligation to settle such Warrant exercise unless (i) a
registration statement under the Act with respect to the Ordinary Shares
underlying the New Public Warrants is effective, subject to the Company’s
satisfying its obligations under Section 7.4 or (ii) solely with respect to the
New Sponsor Warrants, in the opinion of counsel to the Company, the exercise of
the Warrants is exempt from the registration requirements of the Act and such
securities are qualified for sale or exempt from qualification under applicable
securities laws of the states or other jurisdictions in which the registered
holders reside. In the event that a registration statement with respect to the
Ordinary Shares underlying a New Public Warrant is not effective under the Act,
the holder of such New Public Warrant shall not be entitled to exercise such
Warrant and such Warrant may have no value and expire worthless. Notwithstanding
any other terms herein, in no event will the Company be required to net cash
settle any Warrant exercise. Warrants may not be exercised by, or securities
issued to, any registered holder in any state in which such exercise would be
unlawful.


3.3.3.           Valid Issuance. All Ordinary Shares issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.


3.3.4.           Date of Issuance. Each person in whose name any such
certificate for Ordinary Shares is issued shall for all purposes be deemed to
have become the holder of record of such shares on the date on which the Warrant
was surrendered and payment of the Warrant Price was made, irrespective of the
date of delivery of such certificate, except that, if the date of such surrender
and payment is a date when the share transfer books of the Company are closed,
such person shall be deemed to have become the holder of such shares at the
close of business on the next succeeding date on which the share transfer books
are open.


3.3.5.           Maximum Percentage. The Warrants shall not be exercisable to
the extent that, as a result of the exercise of the Warrants, any Person would
Beneficially

 
4

--------------------------------------------------------------------------------

 


Own or Constructively Own Ordinary Shares in excess of the Maximum Percentage.
For this purpose, “Maximum Percentage” shall mean nine and eight-tenths percent
(9.8%) in value or in number of shares, whichever is more restrictive, of the
outstanding shares of any class or series of the Company’s capital stock or such
other percentage determined by the Board of Directors in its sole discretion,
excluding any outstanding shares of the Company’s capital stock not treated as
outstanding for federal income tax purposes; “Person” shall mean shall mean an
individual, corporation, partnership, limited liability company, estate, trust
(including a trust qualified under Sections 401(a) or 501(c)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”)), a portion of a trust permanently
set aside for or to be used exclusively for the purposes described in Section
642(c) of the Code, association, private foundation within the meaning of
Section 509(a) of the Code, joint stock company or other entity and also
includes a “group” as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); “Beneficially
Own” shall mean ownership of capital stock by a Person, whether the interest in
the shares of capital stock is held directly or indirectly (including by a
nominee), and shall include interests that would be treated as owned through the
application of Section 544 of the Code, as modified by Section 856(h)(1)(B) and
Section 856(h)(3)(A) of the Code; and “Constructively Own” shall mean ownership
of capital stock by a Person, whether the interest in the shares of capital
stock is held directly or indirectly (including by a nominee), and shall include
interests that would be treated as owned through the application of Section
318(a) of the Code, as modified by Section 856(d)(5) of the Code. For any reason
at any time, upon the written request of the holder of the Warrant, the Company
shall, within two (2) Business Days, confirm in writing to such holder the
number of Ordinary Shares then outstanding. In any case, the number of
outstanding Ordinary Shares shall be determined after giving effect to the
conversion or exercise of equity securities of the Company by the holder and its
affiliates since the date as of which such number of outstanding Ordinary Shares
was reported. For the purposes of this Agreement, a “Business Day” means any day
on which federally chartered retail banks are typically open for business in New
York, New York.


3.3.6            Restrictions on Exercise of Warrants. In no event will the
Company be required to settle the exercise of the Warrants on a cashless basis.


3.3.7            Option to Pay Cash in Lieu of Issuing Ordinary Shares.
Notwithstanding anything in this Warrant Agreement to the contrary, upon the
valid exercise of a Warrant pursuant to this Section 3.3, the Company shall have
the right, but not the obligation, in lieu of issuing some or all of the
Ordinary Shares that are issuable to the holder as a result of the exercise of
the Warrant, to pay cash in an amount equal to the Fair Market Value of such
Ordinary Shares. If the Company exercises this right, it shall cause the cash
payment in respect of such Ordinary Shares issuable upon exercise of the Warrant
to be paid to the holder within three Business Days following the Warrant Share
Delivery Date. The “Fair Market Value” for purposes of this Section 3.3.7 shall
mean the volume weighted average price of the Ordinary Shares as reported by
Bloomberg for the ten (10) trading day period ending on the third Business Day
prior to but not including the date on which the properly completed and executed
Exercise Notice is delivered to the Warrant Agent by the holder exercising the
Warrant.

 
5

--------------------------------------------------------------------------------

 



 
4.  
Adjustments.



4.1.1           Split-Ups. If after the date hereof, and subject to the
provisions of Section 4.6 below, the number of outstanding Ordinary Shares is
increased by a share dividend payable in Ordinary Shares, or by a split-up of
Ordinary Shares or other similar event, then, on the effective date of such
share dividend, split-up or similar event, the number of Ordinary Shares
issuable on exercise of each Warrant shall be increased in proportion to such
increase in the outstanding Ordinary Shares. A rights offering to all holders of
the Ordinary Shares entitling holders to purchase Ordinary Shares at a price
less than the “Fair Market Value” (as defined below) shall be deemed a share
dividend of a number of Ordinary Shares equal to the product of (i) the number
of Ordinary Shares actually sold in such rights offering (or issuable under any
other equity securities actually sold in such rights offering that are
convertible into or exercisable for the Ordinary Shares) multiplied by (ii) the
quotient of (x) the Fair Market Value less the price per share of the Ordinary
Shares paid in such rights offering divided by (y) the Fair Market Value. For
purposes of this subsection 4.1.1, (i) if the rights offering is for securities
convertible into or exercisable for the Ordinary Shares, in determining the
price payable for the Ordinary Shares, there shall be taken into account any
consideration received for such rights, as well as any additional amount payable
upon exercise or conversion and (ii) “Fair Market Value” means the volume
weighted average price of the Ordinary Shares as reported by Bloomberg for the
ten (10) trading day period ending on the trading day prior to the first date on
which the Ordinary Shares trade on the applicable exchange or in the applicable
market, regular way, without the right to receive such rights.


4.2.           Aggregation of Shares. If after the date hereof, and subject to
the provisions of Section 4.6, the number of outstanding Ordinary Shares is
decreased by a consolidation, combination, reverse stock split or
reclassification of Ordinary Shares or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of Ordinary Shares issuable on
exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding Ordinary Shares.


4.3           Adjustments in Warrant Price and Redemption Threshold. Whenever
the number of Ordinary Shares purchasable upon the exercise of the Warrants is
adjusted, as provided in subsection 4.1.1 and 4.2 above, the Warrant Price shall
be adjusted (to the nearest cent) by multiplying such Warrant Price immediately
prior to such adjustment by a fraction (x) the numerator of which shall be the
number of Ordinary Shares purchasable upon the exercise of the Warrants
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of Ordinary Shares so purchasable immediately thereafter. Whenever
the Warrant Price is adjusted, the Redemption Threshold (defined in subsection
6.1) shall be adjusted to equal (i) with respect to the New Public Warrants,
110.5% of the Warrant Price and (ii) with respect to the New Sponsor Warrants,
113.5% of the Warrant Price.



 
6

--------------------------------------------------------------------------------

 




4.4.           Replacement of Securities upon Reorganization, etc. In case of
any
reclassification or reorganization of the outstanding Ordinary Shares (other
than a change under subsections 4.1.1 or Section 4.2 hereof or that solely
affects the par value of such Ordinary Shares), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding Ordinary Shares), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the holders of the Warrants shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the Ordinary Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance”); provided, however, that (i) if the holders
of the Ordinary Shares were entitled to exercise a right of election as to the
kind or amount of securities, cash or other assets receivable upon such
consolidation or merger, then the kind and amount of securities, cash or other
assets constituting the Alternative Issuance for which each Warrant shall become
exercisable shall be deemed to be the weighted average of the kind and amount
received per share by the holders of the Ordinary Shares in such consolidation
or merger that affirmatively make such election, and (ii) if a tender, exchange
or redemption offer shall have been made to and accepted by the holders of the
Ordinary Shares under circumstances in which, upon completion of such tender or
exchange offer, the maker thereof, together with members of any group (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) of which such maker is a
part, and together with any affiliate or associate of such maker (within the
meaning of Rule 12b-2 under the Exchange Act) and any members of any such group
of which any such affiliate or associate is a part, own beneficially (within the
meaning of Rule 13d-3 under the Exchange Act) more than 50% of the outstanding
Ordinary Shares, the holder of a Warrant shall be entitled to receive as the
Alternative Issuance, the highest amount of cash, securities or other property
to which such holder would actually have been entitled as a stockholder if such
Warrant holder had exercised the Warrant prior to the expiration of such tender
or exchange offer, accepted such offer and all of the Ordinary Shares held by
such holder had been purchased pursuant to such tender or exchange offer,
subject to adjustments (from and after the consummation of such tender or
exchange offer) as nearly equivalent as possible to the adjustments provided for
in this Section 4. If any reclassification or reorganization also results in a
change in Ordinary Shares covered by subsections 4.1.1 or 4.2, then such
adjustment shall be made pursuant to subsections 4.1.1 or Sections 4.2, 4.3 and
this Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers.

 
7

--------------------------------------------------------------------------------

 



 
4.5.           Notices of Changes in Warrant. Upon every adjustment of the
Warrant Price or the number of shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Warrant Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, then, in any
such event, the Company shall give written notice to each Warrant holder, at the
last address set forth for such holder in the warrant register, of the record
date or the effective date of the event. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such event.


4.6.           No Fractional Shares. Notwithstanding any provision contained in
this Warrant Agreement to the contrary, the Company shall not issue fractional
shares upon exercise of Warrants. If, by reason of any adjustment made pursuant
to this Section 4, the holder of any Warrant would be entitled, upon the
exercise of such Warrant, to receive a fractional interest in a share, the
Company shall, upon such exercise, round up to the nearest whole number, the
number of the Ordinary Shares to be issued to the Warrant holder.


4.7.           Form of Warrant. The form of Warrant need not be changed because
of any adjustment pursuant to this Section 4, and Warrants issued after such
adjustment may state the same Warrant Price and the same number of shares as is
stated in the Warrants initially issued pursuant to this Agreement. However, the
Company may at any time in its sole discretion make any change in the form of
Warrant that the Company may deem appropriate and that does not affect the
substance thereof, and any Warrant thereafter issued or countersigned, whether
in exchange or substitution for an outstanding Warrant or otherwise, may be in
the form as so changed.


5.  
Transfer and Exchange of Warrants.



5.1
Registration of Transfer. The Warrant Agent shall register the transfer, from
time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.



5.2.           Procedure for Surrender of Warrants. Warrants may be surrendered
to the Warrant Agent, together with a written request for exchange or transfer,
and thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend.

 
8

--------------------------------------------------------------------------------

 




5.3.           Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a warrant certificate for a fraction of a warrant.


5.4.           Service Charges. No service charge shall be made for any exchange
or registration of transfer of Warrants.


5.5.           Warrant Execution and Countersignature. The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Agreement, the Warrants required to be issued pursuant to the provisions of
this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.


6.  
Redemption.



6.1
Redemption. Not less than all of the outstanding Warrants may be redeemed, at
the option of the Company, at any time while they are exercisable and prior to
their expiration, at the office of the Warrant Agent, upon the notice to the
registered holders of the Warrants, as described in Section 6.2 below, at the
price of $.01 per Warrant (“Redemption Price”), provided that the volume
weighted average price of the Ordinary Shares as reported on Bloomberg has been
at least $10.50 per share (the “Redemption Threshold,” subject to adjustment in
accordance with Section 4 hereof), on each of twenty (20) trading days within
any thirty (30) trading day period ending on the third Business Day prior to the
date on which notice of redemption is given, provided that there is an effective
registration statement covering the Ordinary Shares underlying the Warrants for
the continuous period beginning on the date on which notice is given and ending
on the Redemption Date.



6.2.           Date Fixed for, and Notice of, Redemption. In the event the
Company shall elect to redeem all of the Warrants, the Company shall fix a date
for the redemption (the “Redemption Date”). Notice of redemption shall be mailed
by first class mail, postage prepaid, by the Company not less than 30 days prior
to the Redemption Date to the registered holders of the Warrants to be redeemed
at their last addresses as they shall appear on the registration books. Any
notice mailed in the manner herein provided shall be conclusively presumed to
have been duly given whether or not the registered holder received such notice.


6.3.           Exercise After Notice of Redemption. The Warrants may be
exercised, for cash at any time after notice of redemption shall have been given
by the Company pursuant to Section 6.2 hereof and prior to the Redemption Date.
On and after the Redemption Date, the record holder of the Warrants shall have
no further rights except to receive, upon surrender of the Warrants, the
Redemption Price.

 
9

--------------------------------------------------------------------------------

 

 
7.  
Other Provisions Relating to Rights of Holders of Warrants.



7.1
No Rights as Shareholder. A Warrant does not entitle the registered holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.



7.2.           Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may on
such terms as to indemnity or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.


7.3.           Reservation of Ordinary Shares. The Company shall at all times
reserve and keep available a number of its authorized but unissued Ordinary
Shares that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.


7.4.           Registration of the Ordinary Shares. The Company agrees that as
soon as practicable, but in no event later than fifteen (15) Business Days after
issuance of the Warrants, it shall use its best efforts to file with the
Commission a registration statement, for the registration, under the Securities
Act, of the Ordinary Shares issuable upon exercise of the Warrants, and it shall
use its best efforts to take such action as is necessary to qualify for sale, in
those states in which the Warrants were initially offered by the Company, the
Ordinary Shares issuable upon exercise of the Warrants. The Company shall use
its best efforts to cause the same to become effective and to maintain the
effectiveness of such registration statement, and a current prospectus relating
thereto, until the expiration of the Warrants in accordance with the provisions
of this Agreement.


8.  
Concerning the Warrant Agent and Other Matters.



8.1
Payment of Taxes. The Company will from time to time promptly pay all taxes and
charges that may be imposed upon the Company or the Warrant Agent in respect of
the issuance or delivery of Ordinary Shares upon the exercise of Warrants, but
the Company shall not be obligated to pay any transfer taxes in respect of the
Warrants or such shares.



8.2.           Resignation, Consolidation, or Merger of Warrant Agent.


8.2.1.           Appointment of Successor Warrant Agent. The Warrant Agent, or
any successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in

 
10

--------------------------------------------------------------------------------

 


place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of 30 days after it has been notified in writing of such
resignation or incapacity by the Warrant Agent or by the holder of the Warrant
(who shall, with such notice, submit his Warrant for inspection by the Company),
then the holder of any Warrant may apply to the Supreme Court of the State of
New York for the County of New York for the appointment of a successor Warrant
Agent at the Company’s cost. Any successor Warrant Agent, whether appointed by
the Company or by such court, shall be a corporation organized and existing
under the laws of the State of New York, in good standing and having its
principal office in the Borough of Manhattan, City and State of New York, and
authorized under such laws to exercise corporate trust powers and subject to
supervision or examination by federal or state authority. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.


8.2.2.           Notice of Successor Warrant Agent. In the event a successor
Warrant Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the transfer agent for the Ordinary Shares not
later than the effective date of any such appointment.


8.2.3.           Merger or Consolidation of Warrant Agent. Any corporation into
which the Warrant Agent may be merged or with which it may be consolidated or
any corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.


8.3.           Fees and Expenses of Warrant Agent.


8.3.1.           Remuneration. In connection with its services as Warrant Agent,
the Company agrees to pay to the Warrant Agent the fee set forth on Schedule A
to that certain Investment Management Trust Agreement by and between the Company
and the Warrant Agent.


8.3.2.           Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.


 
11

--------------------------------------------------------------------------------

 
8.4.           Liability of Warrant Agent.


8.4.1.           Reliance on Company Statement. Whenever in the performance of
its duties under this Warrant Agreement, the Warrant Agent shall deem it
necessary or desirable that any fact or matter be proved or established by the
Company prior to taking or suffering any action hereunder, such fact or matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively proved and established by a statement signed by the
President, Chief Executive Officer or Chairman of the Board of the Company and
delivered to the Warrant Agent. The Warrant Agent may rely upon such statement
for any action taken or suffered in good faith by it pursuant to the provisions
of this Agreement.


8.4.2.           Indemnity. The Warrant Agent shall be liable hereunder only for
its own gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this Agreement
except as a result of the Warrant Agent’s gross negligence, willful misconduct,
or bad faith.


8.4.3.           Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible to make any
adjustments required under the provisions of Section 4 hereof or responsible for
the manner, method, or amount of any such adjustment or the ascertaining of the
existence of facts that would require any such adjustment; nor shall it by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Ordinary Shares to be issued pursuant to
this Agreement or any Warrant or as to whether any Ordinary Shares will when
issued be valid and fully paid and nonassessable.


8.5.           Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all moneys received by the Warrant Agent for the purchase of
Ordinary Shares through the exercise of Warrants.


9.
Miscellaneous Provisions.



9.1.           Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their respective successors and assigns.


9.2.           Notices. Any notice, statement or demand authorized by this
Warrant Agreement to be given or made by the Warrant Agent or by the holder of
any Warrant to

 
12

--------------------------------------------------------------------------------

 


or on the Company shall addressed as follows:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Compliance Department


in all cases, with a copy to (which shall not constitute notice):


FlatWorld Acquisition Corp.
3505 Flamingo Drive
Vero Beach, Florida 32963
Attn: Robert E. Cauley


and


Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Attn: Daniel M. LeBey


All notices, statements or other documents which are required or contemplated by
this Agreement shall be: (i) in writing and delivered personally or sent by
first class registered or certified mail, overnight courier service or facsimile
or electronic transmission to the address designated in writing, (ii) by
facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party. Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the Business
Day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) Business Day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.


9.3.           Applicable Law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenience forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt

 
13

--------------------------------------------------------------------------------

 




requested, postage prepaid, addressed to it at the address set forth in Section
9.2 hereof. Such mailing shall be deemed personal service and shall be legal and
binding upon the Company in any action, proceeding or claim.


9.4.           Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants, any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.


9.5.           Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
the Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.


9.6.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile or electronic transmission
shall constitute valid and sufficient delivery thereof.


9.7.           Effect of Headings. The Section headings herein are for
convenience only and are not part of this Warrant Agreement and shall not affect
the interpretation thereof.


9.8           Amendments. This Agreement may be amended by the parties hereto
without the consent of any registered holder for the purpose of curing any
ambiguity, or curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Agreement as the parties may deem
necessary or desirable and that the parties deem shall not adversely affect the
interest of the registered holders. Except as provided or permitted herein, all
other modifications or amendments, including any amendment to increase the
Warrant Price or shorten the Exercise Period and any amendment to the terms of
only the New Sponsor Warrants, shall require the written consent of the
registered holders of 65% of the then outstanding New Public Warrants. Further,
no New Sponsor Warrants shall be voted in favor of such amendment unless the
registered holders of 65% of the New Public Warrants vote in favor of such
amendment. Notwithstanding the foregoing, the Company may lower the Warrant
Price or extend the duration of the Exercise Period pursuant to Sections 3.1 and
3.2, respectively, without the consent of the registered holders. The Warrant
Agent may require an opinion of the Company’s counsel as to the validity of a
proposed amendment as a condition of its execution of such amendment.



 
14

--------------------------------------------------------------------------------

 



 
9.9           Severability. This Warrant Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Warrant Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Warrant Agreement a provision as similar in terms to
such invalid or unenforceable provision as may be possible and be valid and
enforceable.


9.10           Mutual Drafting. This Agreement is the joint product of the
Warrant Agent and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.


[Signature Page Follows]



 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.




FLATWORLD ACQUISITION CORP.




By:_______________________________
Name:
Title:




CONTINENTAL STOCK TRANSFER
& TRUST COMPANY


By:_______________________________
Name:
Title:





 
16

--------------------------------------------------------------------------------

 




Exhibit A


 
SPECIMEN WARRANT CERTIFICATE
NUMBER
WARRANTS


W-___________

 


 
(THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.
 
NEW YORK CITY TIME, ON [THREE YEARS AFTER THE EFFECTIVE DATE])
 
FLATWORLD ACQUISITION CORP.
 
CUSIP [ ]
 
WARRANT
 
THIS WARRANT CERTIFIES THAT, for value received




or registered agents, is the registered holder of a Warrant or Warrants expiring
on [three years after the Effective Date] (the “Warrant”) to purchase one fully
paid and non-assessable ordinary share, no par value per share (the “Shares”),
of FLATWORLD ACQUISITION CORP., a British Virgin Islands business company
limited by shares (the “Company”), for each Warrant evidenced by this
certificate (the “Warrant Certificate”).


Each Warrant entitles the holder to purchase one (1) Share, at a price of $[9.25
for New Sponsor Warrants][9.50 for New Public Warrants] per Share (the “Warrant
Price”), subject to adjustment. Each Warrant is exercisable upon issuance and
will expire unless exercised before 5 p.m. New York City time on the date that
is [three years after the Effective Date], or earlier upon redemption (the
“Expiration Date”). The Company shall only be obligated to issue ordinary shares
upon surrender of this Warrant Certificate and payment of the Warrant Price at
the office or agency of the Warrant Agent, Continental Stock Transfer & Trust
Company (such payment to be made in accordance with the terms of the Warrant
Agreement (defined below)). Except as set forth in the Warrant Agreement, in no
event shall the registered holder(s) of this Warrant be entitled to receive a
net-cash settlement, Shares or other consideration in lieu of physical
settlement in Shares of the Company. The term Warrant Price as used in this
Warrant Certificate refers to the price per Share at which Shares may be
purchased at the time the Warrant is exercised.


No fraction of a Share will be issued upon any exercise of a Warrant. If, upon
exercise of a Warrant, a holder would be entitled to receive a fractional
interest in a Share, the Company will, upon exercise, round up to the nearest
whole number the number of Shares to be issued to the warrant holder.


Upon any exercise of the Warrant for less than the total number of full Shares
provided for herein, there shall be issued to the registered holder(s) hereof or
its assignee(s) a new Warrant Certificate covering the number of Shares for
which the Warrant has not been exercised.



 
 

--------------------------------------------------------------------------------

 



 


Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the registered holder(s) hereof in person or by attorney duly
authorized in writing, may be exchanged in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor and evidencing in the aggregate a like number of Warrants.


Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other governmental charge.
The Company and the Warrant Agent may deem and treat the registered holder(s) as
the absolute owner(s) of this Warrant Certificate (notwithstanding any notation
of ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof, of any distribution to the registered holder(s), and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary.
This Warrant does not entitle the registered holder(s) to any of the rights of a
shareholder of the Company.


The Company reserves the right to redeem the Warrant at any time prior to its
exercise, with a notice of redemption in writing to the holder(s) of record of
the Warrant, giving 30 days’ notice of such redemption at any time after the
Warrant becomes exercisable if the volume weighted average price of the Shares
as reported on Bloomberg has been at least $[10.50] per share on each of 20
trading days within a 30 trading day period ending on the third business day
prior to the date on which notice of such redemption is given and there is an
effective registration statement covering the Shares underlying the Warrants for
the continuous period beginning on the date on which notice is given and ending
on the date of redemption. The redemption price of the Warrants is to be $.01
per Warrant. Any Warrant either not exercised or tendered back to the Company by
the end of the date specified in the notice of redemption shall be canceled on
the books of the Company and have no further value except for the $.01
redemption price.





 
 

--------------------------------------------------------------------------------

 




Exhibit A




The terms of the Warrants are subject to and qualified in their entirety by that
certain Warrant Agreement (the “Warrant Agreement”) between the Company and
Continental Stock Transfer & Trust Company, as Warrant Agent, dated [August ],
2012, all of which terms and provisions the holder of this certificate consents
to by acceptance hereof. Copies of the Warrant Agreement are on file at the
office of the Warrant Agent at 17 Battery Place, New York, New York, 10004, and
are available to any Warrant holder on written request and without cost.
Further, the Warrant Agreement provides that, upon the occurrence of certain
events, the Warrant Price and the number of Warrant Shares purchasable
hereunder, set forth on the face hereof, may be adjusted, subject to certain
conditions.




COUNTERSIGNED:
CONTINTENTAL STOCK TRANSFER & TRUST COMPANY
WARRANT AGENT
BY:
AUTHORIZED OFFICER




DATED:




(Signature)
CHIEF EXECUTIVE OFFICER


(Seal)




(Signature)
SECRETARY





 

 
 

--------------------------------------------------------------------------------

 

Exhibit A




[REVERSE OF CERTIFICATE]


SUBSCRIPTION FORM
To Be Executed by the Registered Holder(s) in Order to Exercise Warrants




The undersigned Registered Holder(s) irrevocably elect(s) to exercise _________
Warrants represented by this Warrant Certificate, and to purchase the Shares
issuable upon the exercise of such Warrants, and requests that Certificates for
such shares shall be issued in the name(s) of


___________________________________________________________________
(PLEASE TYPE OR PRINT NAME(S) AND ADDRESS)
___________________________________________________________________


___________________________________________________________________


___________________________________________________________________


___________________________________________________________________
(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER(S))


and be delivered to _____________________________________________________
(PLEASE PRINT OR TYPE NAME(S) AND ADDRESS)






and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the Registered
Holder(s) at the address(es) stated below:
Dated:




_________________________________
(SIGNATURE(S))


_________________________________


_________________________________


_________________________________
(ADDRESS(ES))




_________________________________
(TAX IDENTIFICATION NUMBER(S))

 
 

--------------------------------------------------------------------------------

 


Exhibit A




ASSIGNMENT
To Be Executed by the Registered Holder in Order to Assign Warrants


For Value Received,_____________________hereby sell(s), assign(s), and
transfer(s) unto


_____________________________________________________
(PLEASE TYPE OR PRINT NAME(S) AND ADDRESS(ES))


_____________________________________________________


_____________________________________________________


_____________________________________________________
(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER(S))




and be delivered to
_____________________________________________________

(PLEASE PRINT OR TYPE NAME(S) AND ADDRESS(ES))




of the Warrants represented by this Warrant Certificate, and hereby irrevocably
constitute and
appoint________________________________Attorney to transfer this Warrant
Certificate on the books of the Company, with full power of substitution in the
premises.
Dated:


_____________________________
(SIGNATURE(S))


Notice: The signature(s) to this assignment must correspond with the name(s) as
written upon the face of the certificate in every particular, without alteration
or enlargement or any change whatever.


Signature(s) Guaranteed:




THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C. RULE
17Ad-15).


THE SIGNATURE(S) TO THE ASSIGNMENT OF THE SUBSCRIPTION FORM MUST CORRESPOND TO
THE NAME(S) WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY
PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST
BE GUARANTEED BY A COMMERCIAL BANK OR TRUST COMPANY OR A MEMBER FIRM OF THE
AMERICAN STOCK EXCHANGE, NEW YORK STOCK EXCHANGE, PACIFIC STOCK EXCHANGE OR
CHICAGO STOCK EXCHANGE.
